Citation Nr: 0804669	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  99-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois

THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain with herniated nucleus pulposus and degenerative disc 
disease at L5-S1, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an initial, compensable rating for right 
ovarian cysts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1989 to 
September 1996.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from February 2002 and June 2006 
rating decisions.  

In the February 2002 rating decision, the RO increased the 
rating for the veteran's low back disability from 10 percent 
to 20 percent, effective August 22, 2001.  The veteran filed 
an NOD in June 2002, and the RO issued an SOC in April 2003.  
The veteran filed a substantive appeal (via a VA Form 9) in 
June 2003.  

The veteran testified during two hearings before the 
undersigned Veterans Law Judge:  in July 2002 at the RO, and 
in April 2005 in Washington, D.C.; transcripts of both 
hearings are of record.  

In July 2005, the Board remanded the claim for an increased 
rating for the low back disability and a claim for service 
connection for right ovarian cysts to the RO (via the Appeals 
Management Center (AMC) in Washington, D.C.) for further 
development.  

In the June 2006 rating decision, the AMC granted service 
connection for the veteran's right ovarian cysts, evaluated 
as noncompensable, effective September 14, 1996.  This rating 
decision constituted a full grant of the benefit sought 
regarding the claim for service connection.  In February 
2007, the veteran filed an NOD with the initial rating 
assigned for right ovarian cysts.  An SOC was issued in April 
2007 and the veteran filed a substantive appeal in June 2007.  

Because the claim involving the veteran's right ovarian cysts 
involves a request for a higher rating following the grant of 
service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

The Board's decision on the claim for higher rating for 
service-connected back disability is set for below.  The 
claim for an initial, compensable rating for right ovarian 
cysts is addressed in the remand following the order; that 
matter is, again, being remanded to the RO via the AMC.  VA 
will notify the veteran when further action, on her part, is 
required.  

As a final preliminary matter, the Board points out that, in 
the July 2005 remand, the Board referred a claim for service 
connection for ulcers to the RO for appropriate action.  As 
it does not appear that this claim has been adjudicated, the 
claim is, again, referred to the RO for appropriate action.  
In addition, in her February 2007 NOD, the veteran claimed 
service connection for left ovarian cysts and in her June 
2007 substantive appeal she claimed depression as secondary 
to her service connected disabilities.  As these matters have 
not been adjudicated, they are, likewise, not properly before 
the Board, and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Medical evidence prior to September 23, 2002 does not 
show severe intervertebral disc syndrome (IVDS), severe 
limitation of motion of the lumbar spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion, abnormal 
mobility on forced motion, or ankylosis.  

3.  Medical evidence from September 23, 2002 to September 25, 
2003 reflects no incapacitating episodes of IVDS and no 
separately ratable neurological manifestations of the 
veteran's service-connected low back disability. 

4.  Medical evidence since September 26, 2003 reflects 
forward flexion of the thoracolumbar spine greater than 30 
degrees, no ankylosis of the entire thoracolumbar spine, no 
incapacitating episodes of IVDS, and no separately ratable 
neurological manifestations of the veteran's service-
connected low back disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for chronic 
low back pain with herniated nucleus pulposus and 
degenerative disc disease at L5-S1 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45,  
4.49, 4.71, 4.71a, Diagnostic Code 5293 (as in effect prior  
to September 23, 2002); and Diagnostic Code 5293 (as in  
effect since September 23, 2002); General Rating Formula for  
renumbered Diagnostic Codes 5235-5243 and Formula for Rating  
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an October 2001 pre-rating letter, and July 
2002, and August and November 2005 post-rating letters 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating for the low back disability, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The August 2005 VCAA letter specifically informed the 
appellant to submit any evidence in her possession pertinent 
to the claim on appeal.  The SOC and SSOCs set forth the 
criteria for all higher ratings for the low back disability 
(which suffices for Dingess/Hartman).

After issuance of each notice described above, opportunity 
for the veteran to respond, the June 2006 and April 2007 
SSOCs reflect readjudication of the claim.  Hence, although 
some of the notice post-dates the rating action on appeal, 
the veteran is not shown to be prejudiced by the timing of 
such notice.  See Mayfield, 20 Vet. App. at 543; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board notes that the June 2006 and April 2007 SSOCs 
informed the appellant how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts those determinations.  However, neither the timing 
nor form of this notice is shown to prejudice the veteran.  
As the Board's decision herein denies the claim for a higher 
rating, no disability rating or effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  .  Pertinent 
evidence associated with the claims file consists of the 
veteran's VA and private medical records and the reports of 
VA examinations conducted in October 2001, August 2002, and 
February 2006.  Also of record are the transcripts of the 
veteran's Board hearings, as well as various written 
statements provided by the veteran and by her representative, 
on her behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of this matter, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The following 
analysis is, therefore, undertaken with consideration of the 
possibility that different ratings for the disability under 
consideration may be warranted for different time periods.

Historically, by rating action of November 1998, the RO 
granted service connection for chronic low back pain with 
herniated nucleus pulposus and degenerative disc disease of 
L5-S1, and assigned an initial rating of 10 percent under the 
provisions of 38 C.F.R. § 4.71a, DC 5293, effective September 
14, 1996.  In August 2001 the veteran filed her claim for an 
increased rating for the low back disability, and the 
February 2002 rating decision granted an increased rating of 
20 percent, effective August 22, 2001.   

Effective September 23, 2002, the criteria for rating IVDS 
were revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised  
criteria are intended to have a retroactive effect, the Board  
has the duty to adjudicate the claim only under the former  
criteria for any period prior to the effective date of the  
new DCs, and to consider the revised criteria for the period  
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v.  
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.   
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.

A.  Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under DC 5293 as  
follows: moderate IVDS with recurring attacks, was rated 20 
percent disabling; severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent disabling;  
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological  
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling. 

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that the findings prior to September 23, 2002 
provide no basis for more than the assigned 20 percent rating  
under former DC 5293.  

A September 2001 VA outpatient treatment record shows that 
the veteran had pain in the right lower back with tingling in 
the right upper thigh when touching her toes.  The assessment 
was low back pain. 

On VA examination in October 2001, the veteran reported back 
pain off and on since an injury in 1995.  She expressed her 
belief that her lower back problems had worsened in intensity 
and frequency during the past year.  She added that she had 
been in an accident in June where she had fallen and that 
this had aggravated her back even further.  She reported 
frequent numbness involving both legs, and described 
radiation of pain up into her neck and stiffness in her neck.  
The veteran indicated that any prolonged sitting, walking, or 
bending aggravated her back and that she was not able to run, 
jog, exercise, or lift anything for fear of aggravating her 
back problem.  

On examination, strength was normal throughout, without any 
pronator drift.  There was no atrophy or fasciculation and 
sensory examination was unremarkable for touch and position 
sense.  There was no obvious dermatomal sensory loss.  
Reflexes were hypoactive, but symmetric throughout.  Gait was 
normal, she could walk on toes and heels, and Romberg was 
negative.  Flexion of the back was to 60 degrees, with pain 
occurring at 60 degrees.  Extension was to 20 degrees, with 
pain occurring at 20 degrees.  Lateral flexion was to 30 
degrees, right and left, with pain at 30 degrees.  The 
assessment was degenerative disc disease in the lumbar spine.  
The examiner added that he did not see any current evidence 
for a radiculopathy.  

The report of a November 2001 private electro-diagnosis 
examination of the right and left lower extremities revealed 
excessive long duration polyphasic potentials in the 
paraspinal distribution of the left lower lumbar roots and a 
few spontaneous potentials and excessive long duration 
polyphasic potentials in the radicular distribution of the 
right sacral one roots.  The physician noted that these 
findings are consistent with a moderate, active, ongoing 
right sacral one radiculopathy and nonspecific changes in 
left lower lumbar areas indicative of left lower lumbar 
radiculopathy.  

On VA examination in August 2002, it was noted that the 
veteran had constant pain in her back that varied in 
intensity from day to day, and that extensive walking, 
sitting, standing, bending, or vacuuming all aggravated her 
back pain.  She reported that she could sit for about four 
hours, walk two to three blocks, and stand for 20 minutes 
before her back started to hurt.  She indicated that she 
experienced occasional shooting pain down the right more than 
the left and numbness and tingling in the right lower 
extremity.  She added that she had increased pain, but no 
morning stiffness with change in weather.  She denied 
problems with climbing stairs. 

On examination of the back, there was no asymmetry and there 
were no masses.  There was tenderness in the lumbar vertebral 
region and in the paravertebral lumbar region, both right and 
left.  It was indicated that flexion of the lumbar spine was 
from 0 to 80 degrees with pain at 80 degrees, and no further 
flexion due to pain.  Extension was from 0 to 25 degrees with 
pain at 25 degrees and no further extension due to pain.  
Right and left lateral flexion was from 0 to 30 degrees, with 
slight pain at 30 degrees, both right and left, with no 
limitation.  Right and left lateral rotation was from 0 to 55 
degrees, with no pain and limitation.  The veteran was able 
to walk on her toes and heels.  She could squat to about 120 
degrees.  Straight leg raising test was positive on the right 
and negative on the left at 90 degrees.  Motor strength in 
the lower extremity was 5/5.   The diagnosis was mild 
lumbosacral strain.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 20 
percent prior to September 23, 2002.  While the evidence 
includes complaints of numbness and pain in the lower 
extremities, and the November 2001 electro-diagnosis 
examination revealed changes consistent with radiculopathy, 
the veteran described only occasional shooting pain in the 
lower extremities on VA examination in August 2002, and the 
examiner's assessment did not include any neurological 
findings.  As such, the evidence does not show symptoms 
required for a 40 percent rating under DC 5293, i.e. severe 
IVDS with recurring attacks with intermittent relief.  

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the criteria of 
former DC 5292, moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating and severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5292.  There is no evidence of severe 
limitation of motion of the lumbar spine that would warrant a 
40 percent rating under DC 5292.  Under the criteria of 
former DC 5295, severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5295.  
The evidence prior to September 23, 2002 does not show severe 
lumbosacral strain which would warrant a 40 percent rating 
under DC 5295; in fact, on VA examination in August 2002 the 
diagnosis was only mild lumbosacral strain.  

Further, no other DC provides any basis for assignment of any 
higher rating for the period in question.  Under the former 
criteria, ratings in excess of 20 percent are available for 
residuals of a fractured vertebrae, for ankylosis of the 
entire spine or for ankylosis of the lumbar spine.  However, 
as the medical evidence does not demonstrate that the 
veteran's service connected low back disability involves any 
of the above, there is no basis for evaluation of the 
disability under former DCs 5285, 5286, or 5289, 
respectively.  

B.  Rating Criteria from September 23, 2002 to September 25, 
2003

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods:  
on the basis of total duration of incapacitating episodes 
over the previous 12 months, or, alternatively, by combining 
under 38 C.F.R. § 4.25 separate ratings for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period  
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and  
neurological manifestations mean orthopedic and neurological  
signs and symptoms resulting from IVDS that are present  
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  

The only medical evidence reflecting the severity of the 
veteran's low back disability during this period is the 
report of an initial examination for private physical therapy 
from July 2003.  The veteran then reported lower back pain 
and numbness.  She described pain down the front of the left 
leg which felt like a pinching pain and tightness and 
numbness down the right leg to the foot.  She added that her 
back pain, at times, could be constant, but described leg 
pain as intermittent.  The veteran reported that her symptoms 
were increased by prolonged sitting, standing, and walking, 
and were decreased by pain medications, physical therapy, and 
relaxing.  

On examination, lumbar spine flexion was to 50 degrees, 
extension was to 30 degrees, right and left lateral flexion 
was to 35 degrees, and right and left straight leg raising 
was to 45 degrees.  There was increased lumbar lordosis and 
pain with anterior pressure on L3-L4-L5.  The diagnosis was 
sprains and strains of other and unspecified parts of back.  

Considering the pertinent evidence in light of the criteria 
in effect during the period from September 23, 2002 through 
September 25, 2003, the Board finds that a rating greater 
than 20 percent is not warranted on any basis.  

The veteran has not alleged, and the medical evidence does 
not show, that, during the period in question  the veteran's 
service-connected low back disability resulted in any 
incapacitating episodes requiring bed rest prescribed by a 
physician.  As such, the evidence does not demonstrate 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
as required for a rating in excess of 20 percent on the basis 
of incapacitating episodes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Moreover, combining the ratings for separate orthopedic and 
neurological manifestations would not result in a rating 
greater than 20 percent.  For the period in question, the 
pertinent medical evidence does not demonstrate more 
orthopedic impairment, primarily, motion limited by pain, 
that would warrant a higher rating under DC 5292.  Further, 
while the veteran stated in her June 2003 substantive appeal 
that her back pain radiated to her feet, there is no medical 
indication that she had separately ratable neurological 
manifestations of her back disability during this time frame.  
As indicated above, while the veteran complained of pain and 
numbness radiating into the lower extremities, the diagnosis 
did not include any neurological findings.  

The record also presents no basis for assignment of any 
higher rating under any alternative DC during the period in 
question.  While, under the criteria in effect prior to 
September 26, 2003, residuals of fracture of the vertebrae, 
ankylosis of the spine, ankylosis of the lumbar spine, or 
severe lumbosacral strain may warrant a rating in excess of 
20 percent, here, the service-connected low back disability 
has not been shown to involve any of the above.  See 
38 C.F.R. § 4.71a, DCs 5285, 5286, 5289, 5295.  

C.  Rating Criteria from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the General Rating Formula, a 10 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  A 
rating of 20 percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.

On VA orthopedic examination in February 2006 the veteran 
reported chronic low back pain ever since the military.  She 
described her pain as off and on, with the wintertime being 
extremely difficult.  She reported using pain medication to 
help with her low back, but had not had any surgical 
intervention, and she denied incapacitating episodes in the 
past twelve months.  She reported some bowel issues because 
of irritable bowel syndrome, but denied frank incontinence of 
the bowel or bladder.  She added that she required no 
assistive device for ambulation, but her physical activity, 
such as heavy lifting and exercising, was somewhat limited.  

On examination, the veteran walked with a slight antalgic 
gait.  She was able to perform heel and toe raises.  Forward 
flexion of the lumbar spine was to 85 degrees, further 
limited by pain and stiffness at 85 degrees.  Extension was 
to 25 degrees, further limited by pain and stiffness at 25 
degrees.  She was able to right and left lateral bend to 25 
degrees each side and was able to twist to 30 degrees each 
side with minimal discomfort at 30 degrees.  Range of motion 
on passive, active, and repetitive motions were the same.  
The examiner noted  that there was no limitation secondary to 
weakness, fatigability, incoordination, or flare-ups;.  no 
incapacitating episodes or radiation of pain; and no 
neurological findings or effect on the usual occupation or 
daily activities.  

The veteran described most of her pain in the lower lumbar 
region, which extended occasionally up into the thoracolumbar 
region.  There was no evidence of paraspinal musculature 
spasms on examination.  On motor examination, she had 5/5 
quadriceps, hamstring, dorsiflexion, plantar flexion, and EHL 
function.  She had 1+ symmetrical deep tendon reflexes of the 
patella and Achilles tendon bilaterally, with no evidence of 
clonus.  Goldthwaite's sign and straight leg raising were 
negative.  Sensation was intact in the superficial deep 
peroneal nerve distribution and range of motion during 
passive and active repetitive motion was the same.  X-ray 
examination of the lumbar spine revealed some mild 
degenerative joint disease in the lower lumbar spine with 
some facet joint sclerosis.  The impression was 
intervertebral disc syndrome/chronic low back spine.  

On VA neurological examination in February 2006, the veteran 
described chronic, constant low back pain that would, at 
times, travel up her spine to her neck.  She described 
exacerbations of leg numbness, noting that either leg could 
be involved.  She described a tingling and a feeling that her 
legs would become weak.  She denied bowel or bladder problems 
and indicated that the degree of her pain did not interfere 
with her activities of daily living.  She was unable to lift 
or do prolonged walking or sitting.  

Motor examination revealed normal strength throughout at 5/5.  
Tone was normal.  There was myotraphy noted in the hands and 
feet.  There was no tremor noted.  Sensory examination was 
intact to position and vibratory sense.  The examiner could 
not elicit any nerve root distribution sensory loss in the 
feet or legs.  Reflexes were 2+ throughout and symmetric.  
Gait was normal based.  The impression was lumbosacral 
strain.  The examiner noted that there was no radiculopathy, 
and no evidence on physical examination, which included loss 
of reflexes or nerve root distribution, which would be 
consistent with pain due to a radiculopathy.  The examiner 
added that the veteran's lumbosacral strain was aggravated by 
prolonged sitting, standing, lifting, and prolonged use, but 
that neurological examination was otherwise normal.  

Considering the pertinent evidence in light of the criteria 
in effect since September 26, 2003, the Board finds that a 
rating greater than 20 percent for this period also is not 
warranted on any basis.  

The medical evidence since September 26, 2003 clearly does 
not reflect a basis for more then a 20 percent rating under 
the General Rating Formula.  While, under Note (1) of the 
General Rating Formula for  revised DCs 5235-5243, VA must 
continue to consider whether combining ratings for orthopedic 
and neurological manifestations would result in a higher 
rating for the veteran's service-connected lumbar spine 
disability, such would not be the case here.  

Consideration of the pertinent findings with respect to the 
veteran's primary orthopedic manifestation-limited motion-
in light of the General Rating Formula would result in no 
more than a 10 percent rating, based on consideration of the 
findings shown on VA examination in February 2006, which 
included flexion from 0 to 85 degrees and combined range of 
motion of the thoracolumbar spine of 220 degrees.  There is 
no evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or  
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  In fact,  on VA orthopedic examination in February 
2006, the veteran's gait was only slightly antalgic, and 
there was no evidence of paraspinal musculature spasms.  

There is also no medical evidence of any separately ratable 
neurological disability.  The February 2006 VA neurological 
examination report indicated that there was no radiculopathy 
and, while lumbosacral strain was aggravated by prolonged 
use, the veteran's neurological examination was otherwise 
normal.  The February 2006 VA orthopedic examination report 
indicated that there was no radiation of pain and that there 
were no neurological findings or effect on the usual 
occupation or daily activities.  

Further, there is no medical evidence that the veteran's 
service-connected low back disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  
Rather, the veteran herself described no incapacitating 
episodes in the prior  12 months on VA orthopedic examination 
in February 2006.  In addition, the record does not show that 
bed rest has been prescribed by a physician, nor does the 
record include objective evidence otherwise establishing 
incapacitating episodes.  As such, there is no evidence that 
the veteran has incapacitating episodes having a total 
duration of at least four weeks during the past 12 months as 
required for a higher rating of 40 percent on the basis of 
incapacitating episodes.  

D.  All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v.  
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 20 percent 
rating properly compensates the veteran  for the extent of 
her functional loss due to pain and other  factors set forth 
in §§ 4.40 and 4.45.  The Board notes the February 2006 VA 
examiner's comments that ranges of motion during passive, 
active, and repetitive motions were the same, and that there 
was no limitation secondary to weakness, fatigability, 
incoordination, or flare-ups.  

Additionally, the Board finds that there is no showing that, 
during any period in question, the veteran's service-
connected low back disability has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b).  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned 20 percent rating).  The veteran reported in her 
June 2002 NOD that her low back disability made it hard for 
her to do her job because she sat for long periods during the 
day and that she had to miss work due to pain.  In a March 
2003 letter, she stated that she had missed numerous days of 
work due to her low back disability and a left knee 
disability.   

While clearly some interference with employment is 
contemplated in the 20 percent rating assigned, the Board 
notes that there is no objective showing that the veteran's 
service-connected low back disability, alone, results in 
greater interference with her employment than that 
contemplated in the assigned rating.  There also is no 
objective evidence that the low back disability has warranted 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the claim for an increased 
rating for the service-connected back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 20 percent for chronic low back pain 
with herniated nucleus pulposus and degenerative disc disease 
at L5-S1 is denied.  


REMAND

The record reflects that the AMC recertified the appeal to 
the Board in May 2007.  In June 2007, the AMC received 
additional evidence pertinent to the claim for an initial 
compensable rating for right ovarian cysts.  The pertinent 
evidence consists of private treatment records, including a 
February 2007 gynecology ultrasound report and a March 2007 
operative report for a total abdominal hysterectomy, right 
salpingo-oophorectomy, and adhesiolysis.  The evidence was 
not accompanied by a waiver of consideration by the agency of 
original jurisdiction (AOJ).  The AMC forwarded this evidence 
to the Board.  Because additional pertinent evidence has been 
received by the Board after the certification of the appeal, 
and the veteran has not waived AOJ jurisdiction, the Board 
has no alternative but to remand this matter for AOJ 
consideration of the additional evidence received in the 
first instance.  See 38 C.F.R. § 20.1304 (2007).  

On remand, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from Hines VA 
Medical Center (VAMC) the Jesse Brown VAMC, and the Chicago 
(Westside) VAMC, dated from December 1998 to July 2005.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA treatment records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also, through VCAA-compliant notice, give the veteran 
another opportunity to present information and/or evidence 
pertinent to the claim for a higher initial rating for right 
ovarian cysts.  The RO's notice letter to the veteran should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should notify the veteran of what is needed to support the 
claim for a higher rating.  The RO should also invite the 
veteran to submit all pertinent evidence in her possession 
(not previously requested), and ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of whether "staged rating" (assignment of different ratings 
for different periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's right ovarian cysts from the 
Chicago (Westside), Jesse Brown, and/or 
Hines VAMCs, from July 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
her representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
the claim for a higher rating for ovarian 
cysts that is not currently of record. 

The RO should explain how to establish 
entitlement to a higher rating, notify 
the veteran of the type of evidence that 
is the veteran's ultimate responsibility 
to submit, and invite the veteran to 
submit all pertinent evidence in her 
possession that is not already of record.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include the evidence 
received, but not considered, in June 
2007) and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


